<            The Court orders that this decision be certified below for observance.


            Judgment rendered September 16, 2014.


            Per curiam opinion delivered by panel consisting of Justices
            Higley, Bland, and Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




                                                                     r


November 21. 2014

Date                                         CHRISTOPHER A. PRINE
                                              CLERK OF THE COURT
                                       Court of gppeate

                                 Jftrsft JBtetrirt of Cexa*
                                           BILL OF COSTS


                                           No. 01-14-00293-CV


                                 Steven Venturi and Marlena Roberts


                                                   v.




                             Anetta Maloney and Tok Logistics LTD Co.

        NO. 12-DCV-197513 IN THE 434TH DISTRICT COURT OF FORT BEND COUNTY


JYPE   IFFEE
                        (ill     ES            P   IC (DUE               ( -1",               PAID BY

  MT FEE                  $10.00               09/03/2014              E-PAID                   ANT
   FILING                $195.00               04/09/2014             NOT PAID                  ANT



  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                               $205.00.


                   Court costs in this case have been taxed in this Court's judgment


         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this November 21, 2014.




                                       *   =
                                                         O^A*pl^^:tW
                                                                 CHRISTOPHER A. PRINE
                                                                 CLERK OF THE COURT
                                                                   X
                                                                                o
                                                                                o
                                                                   o            c
                                                                   c
                                                                                3.
                                                                         w      o
                                                                   o
                                                                         o
                                                                         —*     .5
                                                                                •D
                                                                   H •t!
                                                                   CD Q) "O
                                                                   x: 3 , CD
                                                                   Q)    3      0)
                                                                   u>    5; y
                                                                   -vl
                                                                         oj     ~n
                                                                   O     :-t"   "T
                                                                   o     cd, c/>
                                                                   N>    ro *T^
                                                                   r^
                                                                         r-*:
                                                                                q
                                                                   o            en'
                                                                   en           o"




;!UT

98                                               •> O
                                                    >
IS                                                   rn
                                       £-0 =1
                                       com       >
                                           •33            "D T3 05 o
                                           .30
                                       <                  ]3j 2 s?? 13 -•"':
                                 >i
                                           o              >- p g § ~
                                                 O -*     J p £5 >
                                                          m
                                           •* m o
                                           -J. < to            Ti               W
                                                          go
                                           _x        CD
                                                          hi
                                                               o
                                           O                   70

                                                     <                  co m
                                 0»                                             CO-
                                                                                CO




                        ' f/i    &.
       :;i_.   O:
                        15-      M')
               ^if'     '.'CI-
         •



               Jr*..;   c.:i|
               •%-;


                        .;
       h


       •'i                       •H

                                  G)
                                  01